          Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
J.T., Individually and on behalf of D.T.;
K.M., Individually and on behalf of M.M. and S.M.;
J.J., Individually and on behalf of Z.J.;
C.N., Individually and on behalf of V.N.; and,
All Others Similarly Situated,

                                            Plaintiffs,                                20-cv-5878 (CM)
                   -   against -


BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD CARRANZA,
in his official capacity as the Chancellor of the New
York City Department of Education; the NEW YORK
CITY DEPARTMENT OF EDUCATION; the SCHOOL
DISTRICTS IN THE UNITED STATES; and the
STATE DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,

                                            Defendants.
---------------------------------------------------------------------x




       MEMORANDUM OF LAW IN OPPOSITION TO ORDER TO SHOW CAUSE
      TO DISMISS COMPLAINT AGAINST SCHOOL DISTRICTS NOT LOCATED
                                      WITHIN NEW YORK STATE




                                                                         Peter G. Albert, Esq.
                                                                         Brain Injury Rights Group, Ltd.
                                                                         Attorneys for Plaintiffs
                                                                         300 East 95th Street – Suite 130
                                                                         New York, New York 10128
                                                                         (646) 850-5035



                                                          1
    Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 2 of 13




                           Table of Contents


PRELIMINARY STATEMENT ………………………………………………………… 4

STATEMENT OF FACTS ………………………………………………………………. 4

ARGUMENT ……………………………………………………………………………. 8

   THIS COURT HAS PROPER JURISDICTION OVER ALL
   DEFENDANT SCHOOL DISTRICTS …………………………………………. 8

CONCLUSION …………………………………………………………………………. 13




                                   2
       Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 3 of 13




                              Table of Cases & Authorities

A.I. Intl Corporate Holdings, Inc. v. SurgiCare, Inc.,
2003 U.S. Dist. LEXIS 20561, at *8 (S.D.N.Y. Nov. 17, 2003). …………………….

Doe v. E. Lyme Bd. Of Educ., 790 F.3d 440, 445 (2d Cir. 2015).…………………….

Elsevier Inc. v. W.H.P.R., Inc., 692 F. Supp. 2d 297, 45-46 …………………………

F.S. v. District of Columbia, 2007 U.S. Dist. LEXIS 27520 (D.D.C. 2007)………….

Honig v. Doe, 484 U.S. 305, 313 (1988) …………………………………………….

Knight v. District of Columbia, 877 F.2d 1025, 1028 (D.C. Cir. 1989)………………

McKenzie v. Smith, 771 F.2d 1527-33 (D.C. Cir. 1985) ………………………………



18 § U.S.C. 1964(a), Racketeer Influenced and Corrupt Organization Act (“RICO”)…
20 U.S.C. §1400, et seq. (“IDEA”) …………………………………………………….
28 U.S.C. §1331…………………………………………………………………………
28 U.S.C. §1343(a) ……………………………………………………………………..
29 U.S.C. §1332(d) …………………………………………………………………….
34 C.F.R. §300.106 …………………………………………………………………….
Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4 (“CAFA”) ……….

N.Y. CPLR §302(a)…………………………………………………………………….




                                            3
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 4 of 13




                                 PRELIMINARY STATEMENT
       This memorandum of law is submitted in opposition to Your Honor’s Order to Show

Cause, dated September 2, 2020 (Dkt. Entry No. 84), why Plaintiffs’ complaint should be

dismissed against all Defendant school districts located within States other than New York. For

the reasons set forth below, it is respectfully submitted that Plaintiffs’ Complaint, and their

Application for an Order to Show Cause for a Temporary Restraining Order and Preliminary

Injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, should not be dismissed

since this Court has jurisdiction over all school districts for purposes of the instant matter.

                                       STATEMENT OF FACTS

       This action was brought by PLAINTIFFS (See Appendix A of Complaint, Dkt. Entry No.

1), who are parents and/or natural guardians (“Plaintiff-Parent”) of students classified under

federal law as disabled and having an educational disability, and the Students themselves

(“Plaintiff-Student”), on their own behalf and on the behalf of all others similarly situated against

Defendants BILL de BLASIO, in his official capacity as the Mayor of New York City, RICHARD

CARRANZA, in his official capacity as the Chancellor of New York City Department of

Education, the NEW YORK CITY DEPARTMENT OF EDUCATION, the SCHOOL

DISTRICTS IN THE UNITED STATES (See Appendix B of Complaint, Dkt. Entry No. 1), and

the STATE DEPARTMENTS OF EDUCATION IN THE UNITED STATES (See Appendix C of

Complaint, Dkt. Entry No. 1) (collectively “Defendants”).

       As the novel coronavirus (“Covid 19”) began spreading across the United States during the

month of March 2020, state Governors around the nation directed Defendant School Districts to

unilaterally close school buildings and required all students and school staff to remain home. (See

Pars. 6 and 7, Complaint Dkt. Entry No. 1). In-person instruction was changed to “remote

learning,” if any. (See Par. 7, Complaint, Dkt. Entry No. 1).

                                                   4
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 5 of 13




       Defendant State Education Departments (“SEDs”) throughout the United States began

issuing guidance to school districts (a/k/a local educational agencies or “LEAs”) within their states,

about how to provide educational services to students during the coronavirus shutdown. (See Par.

12, Complaint, Dkt. Entry No. 1).

       Despite requests from school districts and state education departments across the country,

the Secretary of Education of the United States Department of Education (“USDOE”) refused to

grant waivers from the requirements of the federal Individuals with Disabilities Education Act, 20

U.S.C. §1400, et seq. (“IDEA”) from providing disabled students with a FAPE (“free appropriate

public education”) or from the IDEA’s procedural requirements during the coronavirus crisis.1

While the USDOE provided flexibility in the provision of educational services during the

coronavirus crisis, there has been no change in relevant federal or state education law.

       On March 12, 2020, the USDOE offered guidance to Defendants reinforcing the Plaintiffs’

rights during the coronavirus crisis. (“[S]chools must ensure that, to the greatest extent possible,

each student with a disability can be provided the special education and related services identified

in the student’s individualized education program (“IEP”) developed under the IDEA, or a plan

developed under Section 504.”).2 And, on March 21, 2020, USDOE reinforced that guidance.3

       On April 27, 2020, the USDOE presented a Report to Congress from USDOE Secretary

Betsy DeVos which specifically did not recommend giving school districts the option to bypass

major parts of federal special education law. 4 “While the Department has provided extensive


 1
     https://edsource.org/2020/disability-rights-groups-school-administrators-spar-over-possible-changes-
 to-special-education-laws/628376
 2
   March 12, 2020, Fact Sheet by USDOE: https://www.isbe.net/Documents/qa-covid-19-03-12-2020.pdf
 3
         March        21,      2020,         Supplemental       Fact       Sheet       by        USDOE:
 https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/rr/policyguidance/Supple%20Fact%20Sheet%2
 03.21.20%20FINAL.pdf
 4
                                                https://www2.ed.gov/documents/coronavirus/cares-waiver-
 report.pdf?utm_content=&utm_medium=email&utm_name=&utm_source=govdelivery&utm_term=
                                                    5
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 6 of 13




flexibility to help schools transition, there is no reason for Congress to waive any provision

designed to keep students learning.”5

       Starting in July 2020, Governors around the country rescinded their executive orders and

allowed school buildings to reopen for extended school year (“ESY”) special education students,

as defined by 34 C.F.R. § 300.106. (See Par. 16, Complaint, Dkt. Entry No. 1).

       School districts throughout the United States were aware they were not in compliance of

the IDEA, Section 504 or the ADA. Defendants knowingly, willfully and deliberately violated the

rights of Plaintiff-Students and Plaintiff-Parents by acting in bad faith. (See Par. 17-25, Complaint

Dkt. Entry No. 1). The Defendants unilaterally closed its schools and required students and staff

to remain home, thereby altering the status quo of the educational programs of the Plaintiff-

Students.   The Defendants essentially failed to provide Plaintiff-Students with the special

education and related services set forth in their IEPs. In this regard, and due to the actions of

Defendants, they denied Plaintiffs pendency rights under IDEA, blatantly disregarded procedural

safeguards, and simply failed to comply with long-established federal laws and regulations.

       First, the Defendants unilaterally, substantially, and materially altered the location of where

the Plaintiff-Students were to receive services: from a school classroom to the most restrictive

environment along the continuum of services, the Plaintiff-Students’ home. A unilateral change

from a classroom to total isolation at home, was also violative of the requirement to educate

disabled students in the “least restrictive environment.” Honig v. Doe, 484 U.S. 305, 313 (1988).

       Second, the Defendants unilaterally, substantially, and materially altered the delivery of

these services by precluding the Plaintiff-Students from receiving any in-person services by special

education teachers or related service providers, as required by the Plaintiff-Students’ IEPs.


 5
           https://www.ed.gov/news/press-releases/secretary-devos-reiterates-learning-must-continue-all-
 students-declines-seek-congressional-waivers-fape-lre-requirements-idea
                                                   6
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 7 of 13




       Third, no Plaintiff-Students’ IEP provides for the remote provision of special education or

related services. Rather, the Plaintiff-Students’ IEPs require these services to be provided as a

direct service to the Plaintiff-Students. In most instances, Defendants also altered the frequency

and duration of Plaintiff-Students’ related services, if they provided them at all.

       There is no “pandemic exception” to the IDEA and if a student’s educational program

becomes unavailable, then the school district must find a comparable alternative placement. See

Knight v. District of Columbia, 278 U.S. App. D.C. 237, 877 F.2d 1025, 1028 (D.C. Cir. 1989).

When a student's educational program becomes unavailable, the stay-put provision requires that a

similar program be found for the student. See McKenzie v. Smith, 771 F.2d 1527-33 (D.C. Cir.

1985); F.S. v. District of Columbia, 2007 U.S. Dist. LEXIS 27520 (D.D.C. 2007).

       Plaintiffs disagree that Governors’ school closure orders supersede federal laws (i.e.,

IDEA, Section 504, ADA) protecting the rights of Plaintiff-Students. Nevertheless, this is no

longer a legal issue since Governors have rescinded those orders relating to special education

students as of July 2020. (See Appendix D of Complaint, Dkt. Entry No. 1).

       As a result of the violations committed by the Defendants, Plaintiff-Parents seek

independent evaluations for the purpose of determining the extent to which the Plaintiff-Students

exhibit regression and/or loss of competencies and abilities due to the loss of, or substantial change

to, the Plaintiff-Students’ educational program. Additionally, Plaintiff-Parents seek to have their

respective LEAs’ Committee on Special Education promptly convene after the completion of the

requested independent evaluations for the purpose of ascertaining the Plaintiff-Students’ current

needs and abilities to develop modified IEPs reflecting the loss or substantial and material

alterations of Plaintiff-Students’ special education and/or related services. Further, and as a result

of the gross violations committed by the Defendants, Plaintiff-Parents seek compensatory damages



                                                   7
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 8 of 13




from their respective LEAs. Compensatory education is an award of educational services designed

to remedy a deprivation in the child’s education. Doe v. E. Lyme Bd. Of Educ., 790 F.3d 440, 445

(2d Cir. 2015).

       Due to the deliberate indifference, intentional and willful actions of the Defendants,

Plaintiff-Parents were required to “fill in” and compensate for the failure of their school district

(LEA) and either lost income, incurred out-of-pocket expenses, and/or experienced loss of

employment. Accordingly, Plaintiff-Parents seek compensatory damages and punitive damages.

       Pursuant to the IDEA, Plaintiff-Parents sent statutory Ten Day notices to their respective

LEAs advising that the LEA improperly modified Plaintiff-Students’ IEPs, denied their pendency

rights under Section 1415(j) of the IDEA, and requesting relief for such violations.

       Pursuant to the IDEA, Plaintiff-Parents filed due process complaints with their LEAs

alleging violations of the IDEA and Section 504 by unilaterally modifying the Plaintiff-Students’

IEPs and failing to maintain their pendency programs and placements.

                                              POINT I

            THIS COURT HAS PROPER JURISDICTION OVER ALL DEFENDANT
                            SCHOOL DISTRICTS

        This Court has subject matter jurisdiction herein pursuant to 28 U.S.C. §1331, in that

claims arise under federal law (IDEA, Section 504 and ADA), 28 U.S.C. §1343(a), in that the

claims arise under laws providing for the protection of civil rights, and under 42 U.S.C. § 1983.

        This Court has subject-matter jurisdiction over the Defendant School Districts in this class

action pursuant to the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4 (“CAFA”),

which, inter alia, amends 28 U.S.C. § 1332, at new subsection (d), conferring federal jurisdiction

over class actions where, as here: (a) there are more that 100 or more Members in the proposed

Class and subclass; (b) at least some Members of the proposed Class have a different citizenship

                                                  8
         Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 9 of 13




from Defendants; and (c) the claims of the proposed Members of the Class exceed the sum or value

of five million dollars ($5,000,000) in the aggregate. See 29 U.S.C. § 1332(d)(2).

         This Court has personal jurisdiction over the Plaintiffs because they submit to the

jurisdiction of this Court.

         This Court has personal jurisdiction over all Defendant School Districts herein either by

virtue of the presence of some of the Defendants in this district or long-arm jurisdiction over all

others. Specifically, several Defendants have a presence in the district based on their residency or

principal place of business being within the state. See, e.g., A.I. Intl Corporate Holdings, Inc. v.

SurgiCare, Inc., 2003 U.S. Dist. LEXIS 20561, at *8 (S.D.N.Y. Nov. 17, 2003). And, this Court

has long-arm jurisdiction over Defendant School Districts, and out-of-state education departments

(“Defendant-State Education Departments”), based on several grounds. See N.Y. CPLR §302(a).

         The Defendant School Districts all receive federal funding pursuant to the IDEA. This

federal funding includes Medicare and Medicaid reimbursement, which is administered through

local agencies such as The Center of Medicare and Medicaid Services (“CMS”) located here in

New York.6 The federal funds each Defendant School District receives is a conferred benefit which

is concomitant with an obligation to defend suits in a federal district court forum.

         Furthermore, upon information and belief, the Defendant-School Districts directly

transact business in this judicial district through their pension fund and bond investments activities

with New York-based financial institutions. See CPLR 302(a)(1).

         Also, upon information and belief, having received federal funds by electronic means and

having failed to provide special education students in various school districts across the country

with the services required by their IEPs, the Defendant-School Districts are subject to the personal


 6
                      https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-
 Coordination/Medicare-Medicaid-Coordination-Office/FinancialAlignmentInitiative/New-York
                                                  9
        Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 10 of 13




jurisdiction of this Court based on their violations of the civil section of the Racketeer Influenced

and Corrupt Organization Act (“RICO”). See 18 U.S.C. §1964(a). Specifically, through their

actions which caused, inter alia, the filing of fraudulent claims, which violated 18 U.S.C. §1341

(mail fraud) and §1343 (wire fraud).

       Additionally, upon information and belief, Defendant School Districts, having received

federal funds by electronic means and having failed to provide special education students with the

services required by their IEPs, violated the civil section of RICO. See 18 U.S.C. §1964(a).

Specifically, through their actions which caused, inter alia, False Certification Fraud, Implied

Certification Fraud and Worthless Service Fraud, Defendant-School Districts violated 18 U.S.C.

§1341 (mail fraud), 18 U.S.C. §1343 (wire fraud), 18 U.S.C. § 2314 (fraudulent transfer of money),

18 U.S.C. §2315 (fraudulent receipt of money) and 18 U.S.C. §1344 (bank fraud).

        The Defendant School Districts engaged in these "prohibited activities" consisting of

predicate acts which constitute a "pattern of racketeering activities" 18 U.S.C. §§ 1961-1968. The

Defendant-School Districts are also subject to civil liability under 31 U.S.C. §3729(a) for those

who receive federal funds fraudulently. The United States Justice Department relies on this

provision to curb the abuse of federal funds in programs ranging from Medicaid to disaster

assistance.7

        FALSE CERTIFICATION FRAUD: The Defendant-School Districts submitted a “false

claim” when its representatives submitted fraudulent representations that A) the IEPs they created


 7
   See Press Release, U.S. Dep’t of Justice, Justice Department Recovers Over $4.7 Billion from False
 Claims Act Cases in Fiscal Year 2016 (Dec. 14, 2016), https://www.justice.gov/opa/pr/justice-
 department-recovers-over-47-billion-false-claims-act-cases-fiscal-year-2016        [https://perma.cc/PEJ3-
 NW4B] (“The False Claims Act is the government’s primary civil remedy to redress false claims for
 government funds and property under government programs and contracts relating to such varied areas as
 health care, defense and national security, food safety and inspection, federally insured loans and
 mortgages, highway funds, small business contracts, agricultural subsidies, disaster assistance, and import
 tariffs.”).
                                                     10
        Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 11 of 13




were knowingly not in compliance with IDEA and they could not implement these IEPs, thereby

denying the students a FAPE, and B) when their service providers knowingly misrepresented they

were providing related services in accordance with IDEA and Medicaid regulations. These claims

were legally false, since the provider knew it was in violation of federal regulations at the time of

submission. In other words, the Defendants lied when they accepted federal funds while

simultaneously—and knowingly—breaking federal regulations.

         IMPLIED CERTIFICATION FRAUD:                      In some instances, the Defendant-School

Districts’ representative may not have actually signed a form certifying compliance, but still such

actions constituted fraud. By submitting the claim, it is implied the provider affirmed that it was

in compliance with the regulations, since violating those regulations would have made it ineligible

to receive the funding. Put another way, the fact the provider submitted any claim when it knew

or should have known it was ineligible to receive funds because of a violation, is what makes the

claim legally “false.”

         WORTHLESS SERVICES FRAUD: Under the Worthless Services Fraud understanding

of false claims, the Defendant School Districts are liable since the limited services they may have

provided was so subpar as to be completely worthless.8 By claiming reimbursement for providing

valueless care, the provider effectively has forced the government to pay for nothing—making it

so the provider submits a legally false claim when it asks the government to reimburse it for

services that have no value. These deceptive practices are a prima facie case of fraudulent

behavior. If a provider’s services are so bad that they in effect have no value, the provider might


 8
  See, e.g., United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1053 (9th Cir. 2001)
 (“In an appropriate case, knowingly billing for worthless services or recklessly doing so with deliberate
 ignorance may be actionable under § 3729, regardless of any false certification conduct.”); Mikes v.
 Straus, 274 F.3d 687, 703 (2d Cir. 2001) (“We agree that a worthless services claim is a distinct claim
 under the Act. It is effectively derivative of an allegation that a claim is factually false because it seeks
 reimbursement for a service not provided.”).
                                                      11
        Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 12 of 13




as well be selling snake oil. The Defendants knew the services they were claiming to provide were

sub-par, if not worthless.

        Defendant-State Education Departments have a fiduciary and oversight responsibility of

Defendant-School Districts, but were complacent in these activities. Defendant-State Education

Departments were either fully aware of the activities of the Defendant-School Districts within their

respective states or should have been aware. “However, it is generally accepted that "ends of

justice" jurisdiction is authorized where the RICO claim could not otherwise be tried in a single

action because no district court could exercise personal jurisdiction over all of the defendants.”

See Elsevier Inc. v. W.H.P.R., Inc., 692 F. Supp. 2d 297 (S.D.N.Y. 2010). See Civil RICO

Statement filed herein.

        It is posited that if Defendants disagree with this assessment, then this Court give leave

for said Defendants to certify that they have not engaged in such conduct in violation of RICO.

        Significantly, courts have held that RICO’s “nationwide service of process” provisions

also confer personal jurisdiction over a defendant in any judicial district, so long as the defendant

has minimum contacts with the United States. See, e.g., City of New York v. Cyco.Net, Inc., 383 F.

Supp. 2d 526, 541-43 (S.D.N.Y. 2005); Doe v. Unocal Corp., 27 F. Supp. 2d 1174, 1182 (C.D.

Cal. 1998) (“Where a defendant is properly served in the United States under RICO’s nationwide

service provision, that defendant’s national contacts, rather than its minimum contacts with the

forum state, determine whether the district court has personal jurisdiction over the defendant”).

        For example, in Lisak v. Mercantile Bancorp, Inc., 834 F.2d 668 (7th Cir. 1987), the

Seventh Circuit reversed the district court’s dismissal of a RICO claim for lack of personal

jurisdiction, concluding that minimum contacts with the forum state are unnecessary in federal




                                                 12
        Case 1:20-cv-05878-CM Document 122 Filed 09/11/20 Page 13 of 13




question cases—such as those arising under RICO—because the court is exercising the judicial

power of the United States, rather than that of an individual state.9

       Upon information and belief, all States and Territories of the United States are the recipient

of funding under the IDEA, 20 U.S.C. §1400-1487, and as such, have the responsibility to

“establish and maintain procedures . . . to ensure that children with disabilities and their parents

are guaranteed procedural safeguards with respect to the provision of free appropriate education.”

20 U.S.C. § 1415(a).

       Alternatively, it is respectfully requested that this Court stay its determination of

jurisdiction until after a determination is made respecting class certification.

                                       CONCLUSION

       In light of the foregoing, plaintiffs respectfully request that this Court issue an order

maintaining the instant action against all Defendant School Districts.

Dated: New York, New York
       September 11, 2020
                                                               Respectfully submitted,
                                                               /S: Peter G. Albert /
                                                               Peter G. Albert, Esq.
                                                               Brain Injury Rights Group, Ltd.
                                                               300 East 95th Street - Suite 130
                                                               New York, New York 10128
                                                               (646) 850-5035



 9
  Id. at 671-72. See also Dornberger v. Metropolitan Life Ins. Co., 961 F. Supp. 506, 549
 (S.D.N.Y. 1997) (concluding that court had jurisdiction over defendants outside New York who
 were connected to fraudulent scheme); Kondrath v. Arum, 881 F. Supp. 925, 929 (D. Del. 1995)
 (holding nationwide service of process obviates need to show minimum contacts with forum
 state); Michaels v. Wildenstein & Co., No. 93-CV-8179, 1995 WL 326497, at *3 (S.D.N.Y. May
 31, 1995) (holding that complaint need not allege specific contacts by Los Angeles defendant
 with New York forum where complaint alleged a conspiracy with a New York entity). But see,
 PT United Can Co. Ltd. v. Crown Cork & Seal Co., No. 96-CV-3669, 1997 WL 31194 (S.D.N.Y.
 Jan. 28, 1997) (interpreting “ends of justice requirement as allowing court to exercise personal
 jurisdiction over defendants only if all of alleged members of RICO conspiracy cannot otherwise
 be sued in one district), aff’d, 138 F.3d 65 (2d Cir. 1998).
                                                  13
